Citation Nr: 1444324	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  12-27 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Esquire


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from February 1974 to June 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran's record before the VA consists of a paper claims folder as well as electronic record located in Virtual VA/VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On the Veteran's September 2012 substantive appeal (VA Form 9), he indicated a desire to submit oral testimony in support of his claim at a VA hearing with a member of the Board in Washington, D.C.  The Veteran was scheduled for a Board hearing in Washington to be held in July 2013.  He was notified in May 2013 as to the date and time of the hearing, but he failed to report for the hearing.  In an August 2014 letter from his attorney-representative, the Veteran requested to change his request for a BVA hearing to a videoconference hearing.  

In light of above, a remand in necessary so that the Veteran may be provided a videoconference hearing in accordance with his August 2014 request. 

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order to schedule the Veteran for a VA videoconference hearing with a member of the Board in accordance with his August 2014 request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



